Exhibit 10.1

EXECUTION COPY

EIGHTH AMENDMENT TO THE SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO THE SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Eighth Amendment”) dated as of April 12, 2016, among LINN ENERGY, LLC, a
Delaware limited liability company (the “Borrower”); the Guarantors signatory
hereto; each of the Lenders and Issuing Banks party to the Credit Agreement
referred to below that are signatory hereto; and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrower, the Administrative Agent, the Lenders and the other
Agents party thereto entered into that certain Sixth Amended and Restated Credit
Agreement dated as of April 24, 2013 as amended by that certain First Amendment
dated as of October 30, 2013, that certain Second Amendment dated as of
December 13, 2013, that certain Third Amendment dated as of April 30, 2014, that
certain Fourth Amendment dated as of August 6, 2014, that certain Fifth
Amendment dated as of September 10, 2014, that certain Sixth Amendment dated as
of May 12, 2015 and that certain Seventh Amendment dated as of October 21, 2015
(the “Credit Agreement”), pursuant to which the Lenders have made certain credit
and other financial accommodations available to and on behalf of the Borrower
and its Subsidiaries.

WHEREAS, the Borrower and each Guarantor have notified the Administrative Agent
and the Lenders that the events set forth on Schedule 10.02 attached hereto and
incorporated by reference (the “Specified Events”) have occurred and are
continuing or may occur and have requested that the Administrative Agent and the
Lenders agree to forebear and not enforce remedies with respect to such
Specified Events and to extend a grace period before which such Specified Events
become Defaults or Events of Default and the Administrative Agent and Lenders
are willing to do so, in each case subject to and upon the terms and conditions
set forth herein.

WHEREAS, the Borrower and each Guarantor desire to effect a consensual
restructuring of the capital structure of the Borrower and its Subsidiaries (the
“Restructuring”), and the Administrative Agent and the Lenders are willing to
enter into good faith negotiations to accomplish the Restructuring, and to make
certain accommodations to facilitate the Restructuring, in each case, as more
fully set forth in this Amendment.

WHEREAS, in furtherance of the Restructuring, the Borrower has requested and the
Administrative Agent, the Majority Lenders and the Super-Majority Tier I Lenders
have agreed to (a) amend certain provisions of the Credit Agreement and
(b) agree to the other agreements set forth herein, subject to and upon the
terms and conditions set forth herein.

NOW, THEREFORE, to induce the Administrative Agent, the Majority Lenders and the
Super-Majority Tier I Lenders to enter into this Eighth Amendment and in
consideration of the premises and the mutual covenants herein contained, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Eighth Amendment, and if not defined therein, such capitalized
term shall have the meaning assigned to such term in the Uniform Commercial
Code. As used herein, “Uniform Commercial Code” means the Uniform Commercial
Code presently in effect in the State of Texas, as the same may be amended from
time to time, and any

 

1



--------------------------------------------------------------------------------

successor statute thereto, except to the extent that the Uniform Commercial Code
of some other jurisdiction applies mandatorily. Unless otherwise indicated, all
section or article references in this Eighth Amendment refer to sections or
articles of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

(a) Amendment to Section 1.02. Section 1.02 of the Credit Agreement is hereby
amended by adding the following terms in correct alphabetical order:

“Additional Default” means, during the Extension Period, (a) the occurrence of
an Event of Default other than (x) a Specified Event or (y) an Event of Default
under Section 10.01(a), Section 10.01(b), Section 10.01(d) (solely to the extent
arising under Section 8.02(a)), Section 10.01(h) or Section 10.01(i) or (b) the
breach by the Borrower or any Guarantor of any covenant or provision in any
material respect of this Eighth Amendment.

“Additional Default Grace Period” has the meaning assigned to such term in the
definition of “Event of Default Termination Event”.

“Account Control Agreement” shall mean, as to any deposit account of the
Borrower or any Guarantor held with a depositary bank, an agreement or
agreements in form and substance reasonably acceptable to the Administrative
Agent among the Borrower or Guarantor owning such deposit account, the
Administrative Agent and the depositary bank with respect thereto, which
agreement or agreements result in fully perfected Liens in favor of the
Administrative Agent and the Lenders in the cash contained in such deposit
account and grant to the Administrative Agent exclusive authority to preclude
the Borrower or any Guarantor from withdrawing funds from such account.

“Cash Collateral” means cash, negotiable instruments, documents of title,
securities, deposit accounts, or other cash equivalents, and any proceeds,
products, offspring, rents, or profits of Collateral.

“Collateral” means all Property described in any Security Instrument as security
for the Indebtedness, and all other Property that now or hereafter secures (or
is intended to secure) the Indebtedness.

“Controlled Proceeds Accounts” means each and every cash or securities deposit
account maintained by the Borrower and each Guarantor (other than Excluded
Accounts), all of which are set forth on Schedule 9.20 attached hereto.

“Designated Controlled Proceeds Account” means an account maintained at Wells
Fargo Bank, N.A., as depositary bank, to be designated by the Administrative
Agent in writing, which shall be subject to an Account Control Agreement at all
times and shall be the exclusive account to which proceeds of the type described
in Section 6(b) of the of the Eighth Amendment (“Hedge Termination Proceeds”)
are deposited.

“Eighth Amendment” means that certain Eighth Amendment to the Sixth Amended and
Restated Credit Agreement dated as of April 12, 2016 by and among the Borrower,
the Guarantors, the Lenders party thereto and the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Eighth Amendment Effective Date” has the meaning set forth in Section 9 of the
Eighth Amendment.

“Event of Default Termination Event” means the occurrence of (a) an Additional
Default, which such Additional Default has not been cured or waived pursuant to
the terms of the Credit Agreement by the Administrative Agent within five
(5) Business Days’ of the earlier of (i) receipt by the Borrower of notice
thereof from the Administrative Agent or (ii) a Responsible Officer of the
Borrower or any of its Restricted Subsidiaries otherwise becoming aware of such
default (the “Additional Default Grace Period”), or (b) any Event of Default
pursuant to Section 10.01(a), Section 10.01(b), Section 10.01(d) (solely to the
extent arising under Section 8.02(a)), Section 10.01(h) or Section 10.01(i);
provided, however, in no instance shall the Additional Default Grace Period
extend beyond the Scheduled Expiration Time; provided further for the avoidance
of doubt that the Additional Default Grace Period shall not apply to any Event
of Default pursuant to Section 10.01(a), Section 10.01(b), Section 10.01(d)
(solely to the extent arising under Section 8.02(a)), Section 10.01(h) or
Section 10.01(i) and the occurrence of any such Events of Default shall be and
be deemed to be an immediate Event of Default without any further notice or
action of any kind being required.

“Excluded Accounts” means each deposit account set forth on Schedule 9.20 as an
“Excluded Account” and that is either (i) not subject to an Account Control
Agreement, which account and amounts therein may be used solely and exclusively
for employee benefits, taxes, payroll funding in an amount not to exceed the
amount required to fund one payroll period, trust (including accounts holding
royalty payments and similar customary oil and gas payments that are property of
a third party) (it being agreed and understood that such trust accounts and the
Sinking Fund Accounts (as defined on Schedule 9.20) shall not be subject to the
Excluded Account Cap) or cash collateral constituting Liens permitted under
Section 9.03 or (ii) not subject to an Account Control Agreement and contains
solely the RBL Draw Proceeds (it being agreed and understood that such accounts
containing RBL Draw Proceeds shall not be subject to the Excluded Account Cap).

“Excluded Account Cap” shall have the meaning set forth in Section 9.20.

“Extension Period” means the period from the Eighth Amendment Effective Date to
and including the Stipulation Termination Date.

“Filing Date” means the date on which the Borrower or any Guarantor files a
voluntary petition for relief under chapter 11 of, or on which the Borrower or
any Guarantor becomes the subject of an involuntary case under, title 11 of the
United States Code.

“Hedge Termination Proceeds” has the meaning assigned to such term in the
definition of “Designated Controlled Proceeds Account”.

 

3



--------------------------------------------------------------------------------

“Opportune” has the meaning assigned to such term in Section 8.10.

“RBL Draw Proceeds” means proceeds from the Borrowing that occurred on
February 2, 2016.

“Scheduled Expiration Time” means the earlier to occur of (i) 11:59 p.m.,
May 11, 2016 and (ii) the Filing Date.

“Specified Events” means each of the events set forth on Schedule 10.02 attached
hereto.

“Stipulation Termination Date” means the date that is the earlier to occur of
(i) the Scheduled Expiration Time; (ii) the occurrence of an Event of Default
Termination Event; (iii) any action by the Borrower or any Guarantor that would
result, directly or indirectly, in the transfer of cash, cash equivalents or
cash proceeds, or the direction of payment of cash proceeds in violation of the
terms of this Eighth Amendment or any other Loan Document; or (iv) the failure
of Linn to make the RSA Prepayment (as such term is defined in the Eighth
Amendment) when required by the Eighth Amendment.

(b) Amendment to Section 3.04(c). Section 3.04(c) of the Credit Agreement is
hereby amended by adding a new clause (vii) immediately after clause (vi) that
reads in its entirety as follows:

(vii) The Borrower shall, immediately upon receipt of any net cash proceeds in
connection with the events described in Section 6(b) of the Eighth Amendment,
apply all such net cash proceeds to make a mandatory and permanent payment on
the Loans, and the Administrative Agent shall be authorized to direct all
counterparties to any Swap Agreement or hedge, on behalf of the Borrower and
each Guarantor, to pay all such proceeds paid by such counterparty to the
Borrower or any Guarantor exclusively to the Designated Controlled Proceeds
Account.

(c) Further Amendment to Section 3.04(c). Section 3.04(c) of the Credit
Agreement is hereby amended by adding a new clause (viii) immediately after
clause (vii) that reads in its entirety as follows:

(viii) The Borrower shall, immediately upon receipt of any net cash proceeds in
connection with the events described in Section 6(c) of the Eighth Amendment,
apply all such net cash proceeds paid to the Borrower or any Guarantor to make a
mandatory and permanent payment on the Loans.

(d) Amendment to Section 8.10. Section 8.10 of the Credit Agreement is hereby
amended by adding a new clause (d) immediately after clause (c) that reads in
its entirety as follows:

(d) The Borrower will, and will cause each of its Subsidiaries to, cooperate
with Opportune LLP (“Opportune”) in performing its work as consultant to the
Administrative Agent’s counsel. In addition to any notices required to be given
under the Loan Documents, the Borrower will provide the Administrative Agent,
the Lenders and Opportune with such other information as may be reasonably

 

4



--------------------------------------------------------------------------------

requested by the Administrative Agent, the Lenders or Opportune from time to
time, in a timely manner, including, without limitation, copies of any bank or
other financial institution statements, financial statements, accounts
receivable and accounts payable agings, transactional documentation, litigation
pleadings, depositions, related documents and transcripts, letters of intent or
offers to purchase, lease or license any portion, all or substantially all of
the assets or ownership interests of the Borrower or its Restricted
Subsidiaries, letters of intent or commitments for any capital investment, loan
or other financing in or to the Borrower or any of its Restricted Subsidiaries.
The Borrower hereby acknowledges the Administrative Agent’s right under the
Credit Agreement to engage counsel and counsel to engage Opportune in its sole
discretion under the current circumstances and agrees to reimburse the
Administrative Agent in connection with such engagements in accordance with
Section 12.03.

(e) New Section 9.20. Article IX of the Credit Agreement is hereby amended by
adding a new Section 9.20 immediately following Section 9.19 that reads in its
entirety as follows:

Section 9.20 Deposit Accounts; Account Control Agreements; Use of Cash.

(a) Set forth on Schedule 9.20 are all Deposit Accounts maintained by the
Borrower or any Guarantor as of the Eighth Amendment Effective Date, including
all Excluded Accounts. The Borrower and each Guarantor shall provide the
Administrative Agent with written notice upon establishing or closing any
Deposit Account and shall take all actions necessary to establish the
Administrative Agent’s control of each such Deposit Account (to the extent
required hereunder). One or more of the Borrower and the Guarantors shall be the
sole account holders of each Deposit Account and shall not allow any other
Person (other than the Administrative Agent) to have control over a Deposit
Account or any Property deposited therein (other than Excluded Accounts, except
Excluded Accounts holding the RBL Draw Proceeds).

(b) From the Eighth Amendment Effective Date, the Borrower will, and will cause
each of the Guarantors to, maintain all securities, cash equivalents, cash and
all cash proceeds of collateral (in all cases, other than the RBL Draw Proceeds)
exclusively in the Controlled Proceeds Accounts, and neither the Borrower nor
any Guarantor will transfer funds from such Controlled Proceeds Accounts to any
account of the Borrower, any Guarantor, or any Subsidiary or Affiliate of the
Borrower or any Guarantor, that is not subject to an Account Control Agreement
and a perfected security interest in favor of the Administrative Agent;
provided, however, that cash in an amount not exceeding $1,000,000 at any one
time (the “Excluded Account Cap”) may be deposited into Excluded Accounts;
provided, further, the Borrower and its Subsidiaries shall be permitted to
maintain their current cash management system with their Affiliates in the
ordinary course of business and consistent with past practice; provided further
that the cash management system accounts shall be subject to a control agreement
pursuant to this Agreement (including the Eighth Amendment) or the Berry Credit
Agreement (including the twelfth amendment thereto), as applicable.

 

5



--------------------------------------------------------------------------------

(c) From the Eighth Amendment Effective Date, except as expressly set forth in
clause (b) above, all securities, cash, cash equivalents and cash proceeds of
collateral of the Borrower and each Guarantor shall be deposited into the
Controlled Proceeds Accounts; provided that any Hedge Termination Proceeds
received by Borrower or any Guarantor shall be deposited exclusively into the
Designated Controlled Proceeds Account. The Administrative Agent is hereby
authorized, on behalf of the Borrower and each Guarantor, at any time after the
Stipulation Termination Date has occurred and an Event of Default is continuing,
to direct all third parties (including, but not limited to, all Lenders and all
counterparties to any Swap Agreement, hedge, asset purchase agreement or any
other contract) to make any payments made by such parties to the Borrower or any
Guarantor exclusively to the Controlled Proceeds Accounts; provided, however,
the Administrative Agent may so direct counterparties to any Swap Agreement
regardless of whether the Stipulation Termination Date has occurred or whether
any Event of Default has occurred or is continuing; provided, further, that the
Administrative Agent shall direct counterparties to any Swap Agreement to make
payments made by such counterparties on account of the Hedge Termination
Proceeds to the Designated Controlled Proceeds Account. Each of the Borrower and
each Guarantor shall exercise its best efforts to cause, and all such third
parties are hereby irrevocably directed, to make any payments made by such
parties to the Borrower or any Guarantor exclusively to the Controlled Proceeds
Accounts (or in the form of check, which the Borrower and Guarantor shall
promptly deposit into a Controlled Proceeds Account) and, in the case of the
Hedge Termination Proceeds, the Designated Controlled Proceeds Account.

(e) The Borrower, for itself and on behalf of the Guarantors, hereby authorizes
the Administrative Agent to, and the Administrative Agent hereby acknowledges
and agrees that it shall only:

(i) in the case of the Designated Controlled Proceeds Account, at any time and
from time to time, deliver notice to the depositary bank (a) blocking the
Borrower’s and Guarantors’ ability to direct disbursements from such Designated
Controlled Proceeds Account and (b) directing any and all disbursements from
such Designated Controlled Proceeds Account in accordance with this Agreement,
including but not limited to applying any disbursements against amounts due and
payable under this Agreement; and

(ii) in the case of the other Controlled Proceeds Accounts,

(1) during the Extension Period, as long as an Additional Default has occurred
and is continuing, at any time and from time to time, deliver notices to the
respective depositary banks blocking the Borrower’s and Guarantors’ ability to
direct disbursements from such account (provided, however, it is agreed and
understood that the Administrative Agent shall not direct the distribution of
proceeds from such Controlled Proceeds Accounts during such time);

(2) After the Stipulation Termination Date has occurred and as long as an Event
of Default has occurred and is continuing, at any time and from time to time,
deliver notices to the respective depositary banks (a) blocking the Borrower’s
and Guarantors’ ability to direct disbursements from such account and
(b) directing any and all disbursements from such account in accordance with
this Agreement, including but not limited to applying any disbursements against
amounts due and payable under this Agreement.

(f) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, and for the avoidance of doubt, the Borrower and its Restricted
Subsidiaries shall be permitted to use the RBL Draw Proceeds for ordinary course
operating expenses and other general corporate purposes (in each case, excluding
any Restricted Payments pursuant to Section 9.04), until the Stipulation
Termination Date.

 

6



--------------------------------------------------------------------------------

(f) Amendment to Section 10.01. Section 10.01 of the Credit Agreement is hereby
amended by adding a new clause (o) immediately after clause (n) that reads in
its entirety as follows:

(o) Notwithstanding anything to the contrary in this Article X or the Loan
Documents:

(i) the Specified Events shall not become Defaults or Events of Default until
the Stipulation Termination Date, provided, however, that under no circumstances
shall a Specified Event become a Default or Event of Default earlier than it
would have under the terms of this Credit Agreement as in effect immediately
prior to the Eighth Amendment Effective Date;

(ii) upon the occurrence of an Additional Default, (A) the Borrower, the
Guarantors, the Administrative Agent, the Lenders and the Issuing Banks shall
negotiate in good faith to treat any such Additional Default as if it were a
Specified Event (including, without limitation, for all purposes herein);
provided that any such agreement, if any, shall be documented in an amendment to
the Credit Agreement; and (B) until the expiration of any applicable Additional
Default Grace Period, none of the Administrative Agent, the Lenders or the
Issuing Banks shall exercise any rights or remedies arising solely as a result
of the occurrence of such Additional Default (other than as provided for in
Section 9.20); and

(iii) during the Extension Period, no further Loans shall be made to the
Borrower by the Lenders and no Letters of Credit shall be issued, renewed or
extended, except (A) the Borrower shall be permitted to (i) continue Loans as
(or convert Loans into) Eurodollar Loans, in each case, under Sections 2.04 and
6.02, and (ii) replace, renew, extend, issue or increase Letters of Credit, in
each case, under Sections 2.08 and 6.02 subject to the terms of the Eighth
Amendment; (B) interest will continue to accrue at the non-default rate of
interest; and (C) interest and principal payments that become due and payable
during such time will be timely paid to the Administrative Agent, for the
benefit of itself, the Lenders and Issuing Banks, in accordance with the terms
of this Agreement.

(g) Amendment to Schedules. The schedules to the Credit Agreement are hereby
amended to include Schedules 9.20 and 10.02 as attached to this Eighth
Amendment.

 

7



--------------------------------------------------------------------------------

Section 3. Collateral.

(a) Lien on Deposit Accounts; Cash Collateral.

(i) To further secure the prompt payment and performance of the Indebtedness,
the Borrower and each Guarantor hereby grants to the Administrative Agent a
continuing security interest in and Lien upon all amounts credited to any
Deposit Account and Securities Account of such Borrower or Guarantor (other than
the RBL Draw Proceeds), including sums in any blocked, lockbox, sweep or
collection account, to the extent such amounts constitute the Property of such
Borrower or Guarantor. The Borrower and each Guarantor hereby authorizes and
directs each bank or other depository to deliver to the Administrative Agent,
upon request, all balances and assets in any Deposit Account or Securities
Account maintained for such Borrower or Guarantor, without inquiry into the
authority or right of the Administrative Agent to make such request.

(ii) As security for the Indebtedness, the Borrower and each Guarantor hereby
grants to the Administrative Agent a security interest in and Lien upon all Cash
Collateral held from time to time and all proceeds thereof, whether held in a
Controlled Proceeds Account or otherwise (which, for the avoidance of doubt,
shall exclude the RBL Draw Proceeds).

(b) Further Assurances. All Liens granted to the Administrative Agent under the
Loan Documents are for the benefit of the Secured Parties. The Borrower and each
Guarantor ratifies each security interest granted pursuant to the Security
Instruments and other Loan Documents, each financing statement filed, and any
other action taken by the Administrative Agent before the Eighth Amendment
Effective Date to effect or perfect its Lien on any Collateral.

(c) Power of Attorney. Until full payment of all Indebtedness, the Borrower and
each Guarantor hereby irrevocably constitutes and appoints the Administrative
Agent (and all Persons designated by the Administrative Agent), which
appointment shall be a power coupled with an interest, as such Borrower’s or
Guarantor’s true and lawful attorney (and agent-in-fact) for the purposes
provided in this Section. The Administrative Agent, or the Administrative
Agent’s designee, may, without notice and in either its name or the name of the
Borrower or any Guarantor, but at the cost and expense of Borrower and the
Guarantors, at any time after the Stipulation Termination Date as long as an
Event of Default has occurred and is continuing:

(A) direct all third parties (including, but not limited to, all counterparties
to any Swap Agreement, hedge, asset purchase agreement or any other contract),
to make any payments paid by such counterparty to the Borrower or any Guarantor
exclusively to the Controlled Proceeds Accounts

(B) Endorse the Borrower’s or any Guarantor’s name on any payment item or other
proceeds of Collateral (including proceeds of insurance) that come into
Administrative Agent’s possession or control; and

(C) (i) Notify any Account Debtors of the assignment of their Accounts, demand
and enforce payment of Accounts by legal proceedings or otherwise, and generally
exercise any rights

 

8



--------------------------------------------------------------------------------

and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as the
Administrative Agent deems advisable; (iv) collect, liquidate and receive
balances in Deposit Accounts or investment accounts, and take control, in any
manner, of proceeds of Collateral; (v) prepare, file and sign the Borrower’s or
any Guarantor’s name to a proof of claim or other document in a bankruptcy of an
Account Debtor, or to any notice, assignment or satisfaction of Lien or similar
document; (vi) receive, open and dispose of mail addressed to the Borrower or
any Guarantor, and notify postal authorities to deliver any such mail to an
address designated by the Administrative Agent; (vii) endorse any Chattel Paper,
Document, Instrument, bill of lading, or other document or agreement relating to
any Accounts, Inventory or other Collateral; (viii) use the Borrower’s or any
Guarantor’s stationery and sign its name to verifications of Accounts and
notices to Account Debtors; (ix) use information contained in any data
processing, electronic or information systems relating to Collateral; (x) make
and adjust claims under insurance policies; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument for which the Borrower or any Guarantor is a
beneficiary; and (xii) take all other actions as the Administrative Agent deems
appropriate to fulfill the Borrower’s or any Guarantor’s obligations under the
Loan Documents.

Section 4. Acknowledgment and Agreement to Negotiate in Good Faith. The parties
hereto hereby agree (a) to negotiate in good faith an agreement with respect to
a potential Restructuring, the definitive terms of which shall be set forth in a
restructuring support agreement (the “RSA”) and chapter 11 plan of
reorganization (the “Plan”) and (b) that any Plan that implements a
Restructuring deal reached with the Administrative Agent, the Lenders, and the
Issuing Banks will incorporate a settlement under Rule 9019 of the Federal Rules
of Bankruptcy Procedure pursuant to which the Borrower and Guarantors will
expressly release any and all avoidance actions, including any fraudulent
conveyance or preference claims, that the Borrower or the Guarantors may be
entitled to assert against the Administrative Agent, its counsel, Opportune, the
Lenders or the Issuing Banks under any applicable law on account of this Eighth
Amendment in exchange for the Administrative Agent, the Lenders and the Issuing
Banks entering into this Eighth Amendment and the RSA. In the event the parties
reach an agreement with respect to a Restructuring, the terms of which are
memorialized in one or more RSAs fully executed by the Borrower and its
Subsidiaries, the Administrative Agent, the Lenders party thereto and the
Issuing Banks party thereto (and, solely with respect to the cash collateral
usage and adequate protection terms applicable to Linn Acquisition Company, LLC,
Berry and their Subsidiaries, Linn Acquisition Company, LLC, Berry and their
Subsidiaries, the lenders under the Berry Credit Agreement party thereto, the
administrative agent under the Berry Credit Agreement and the letter of credit
issuers under the Berry Credit Agreement party thereto (the “Berry Terms”)) (it
being agreed and understood that the RSA as among the Borrower and its
Subsidiaries (other than Linn Acquisition Company, LLC, Berry and their
Subsidiaries), the Administrative Agent, the Lenders party thereto and the
Issuing Banks party thereto will not include Linn Acquisition Company, LLC,
Berry and their Subsidiaries, the administrative agent under the Berry Credit
Agreement, the lenders under the Berry Credit Agreement party thereto or the
letter of credit issuers under the Berry Credit Agreement party thereto other
than with respect to the Berry Terms) (the date of full execution of such RSA
(in the case of one RSA) or both such RSAs (in the case the Berry Terms are
documented pursuant to a separate RSA), the “RSA Effective Date”), the Borrower
will be required to make a prepayment of the Loans under the Credit Agreement in
amount equal to $350,000,000 in immediately available funds with cash
constituting RBL Draw Proceeds (the “RSA Prepayment”). The RSA Prepayment shall
be due and payable in full within one (1) Business Day after the RSA Effective
Date and the failure to make the RSA Prepayment by such time will trigger an
immediate Event of Default and a termination of the Extension Period.

 

9



--------------------------------------------------------------------------------

Section 5. Agreement Regarding Releases. In addition, the Administrative Agent
agrees that it shall, and the Lenders and the Issuing Banks agree that the
Administrative Agent is hereby authorized and directed to, (i) immediately grant
any and all requests the Borrower has made for lien releases in connection with
pending asset sales or dispositions permitted under the Credit Agreement and
(ii) timely grant any future lien release requests made by the Borrower in
connection with future asset sales and dispositions permitted under the Credit
Agreement, including, in each case, executing, delivering, filing and/or
recording any such release documentation, so long as Borrower complies with
Section 6(c) of this Amendment with respect to the proceeds of such asset sale
or disposition and makes any associated mandatory prepayment in accordance with
the Credit Agreement.

Section 6. Agreement Regarding Borrowing Base. Notwithstanding anything to the
contrary contained in the Credit Agreement (and without duplication of anything
contained therein), the parties hereto hereby acknowledge and agree that:

(a) the Supermajority Tier 1 Lenders are exercising their right to keep the
current Borrowing Base constant by deferring the Scheduled Redetermination
scheduled for April 2016 so that it does not take effect until after the
Stipulation Termination Date and deferring any Interim Redetermination until
after the Stipulation Termination Date; provided that notwithstanding anything
in any Loan Document to the contrary, until the Scheduled Redetermination
scheduled for April 2016 or any Interim Redetermination has occurred and is
effective, no extensions of credit shall be available to the Borrower (other
than the issuance, increase, renewal, replacement or extension of Letters of
Credit in accordance with Section 8 of this Eighth Amendment);

(b) if during the Extension Period, the Borrower or any Restricted Subsidiary
shall terminate or create any off-setting positions in respect of any hedge
positions, or if any Swap Agreement or hedge to which the Borrower or any
Guarantor is party is otherwise terminated or restructured, then the Borrowing
Base shall be simultaneously reduced in an amount equal to any net cash proceeds
received therefrom; and

(c) if during the Extension Period, the Borrower or any Guarantor sells,
assigns, leases, subleases, licenses, conveys or otherwise transfers or
otherwise places into the hands of or grants rights to another Person any real
property or assets of the Borrower or any Guarantor subject to a Lien in favor
of the Administrative Agent under any Security Instrument (other than any of the
foregoing permitted under Sections 9.11(a), (b) or (c) in the ordinary course of
business), then the Borrowing Base shall be simultaneously reduced in an amount
equal to any net cash proceeds received by the Borrower or any Guarantor
therefrom.

Section 7. Additional Acknowledgments.

(a) On and after the Eighth Amendment Effective Date, notwithstanding any
provision in the Loan Documents to the contrary, any repayment of the Loans may
not be reborrowed; provided that Letters of Credit may be issued subject to the
terms and conditions as set forth in Section 8 of this Eighth Amendment.

(b) The Lenders, Issuing Banks and Administrative Agent preserve the right to
exercise any rights and remedies available to them in accordance with the Loan
Documents, other applicable contracts, applicable law or in equity (including,
without limitation, any right of set-off) in connection with such Specified
Events, Additional Defaults or any other Defaults or Events of Default, in each
case, except as expressly set forth in this Eighth Amendment or the Credit
Agreement, as amended by this Eighth Amendment.

 

10



--------------------------------------------------------------------------------

(c) Upon the Stipulation Termination Date, the Administrative Agent, the Lenders
and the Issuing Banks shall be free in their sole and absolute discretion to
proceed to enforce any or all of their rights and exercise any or all of their
remedies available under the Credit Agreement, the other Loan Documents and
applicable law; including without limitation, those rights and remedies arising
by virtue of the occurrence of any Defaults or Events of Default (including any
such Defaults or Events of Default arising out of the Specified Events), and the
Borrower and each Guarantor hereby waives notice thereof. The Borrower and each
Guarantor hereby acknowledges and agrees that after the occurrence of the
Stipulation Termination Date, the Specified Events may become Defaults or Events
of Default, which shall be existing and continuing until such Defaults are cured
by the Borrower or such Events of Default are waived, released or extinguished
by the Administrative Agent and the Lenders in accordance with the terms of the
Credit Agreement.

(d) Except as otherwise expressly provided herein, the Credit Agreement and the
other Loan Documents shall remain in full force and effect in accordance with
their respective terms, and none of this Eighth Amendment, the agreements and
other provisions contained herein, or the making of any Loans or other
extensions of credit subsequent hereto shall be construed to: (i) impair the
validity, perfection or priority of any Lien or security interest securing the
Indebtedness; (ii) waive or impair any rights, powers or remedies of the
Administrative Agent, the Lenders or the Issuing Banks under the Credit
Agreement, the other Loan Documents or applicable law with respect to the
Specified Events or otherwise except as expressly set forth herein;
(iii) constitute an agreement by the Administrative Agent, the Lenders or the
Issuing Banks, or require the Administrative Agent, the Lenders or the Issuing
Banks to extend the Extension Period or forbear from exercising their rights and
remedies under the Credit Agreement, the other Loan Documents or applicable law,
or extend the term of the Credit Agreement or the time for payment of any of the
Indebtedness; (iv) require the Administrative Agent, the Lenders or the Issuing
Banks to make any Loans or to make any other extensions of credit to the
Borrower or any Guarantor, other than as set forth in Section 8 or in the sole
and absolute discretion of the Administrative Agent, the Lenders, and the
Issuing Banks; or (v) constitute a waiver of any right of the Administrative
Agent, the Lenders or the Issuing Banks to insist on strict compliance by the
Borrower and the Guarantors with each and every term, condition and covenant of
the Credit Agreement (as amended by this Eighth Amendment) and the other Loan
Documents, except as otherwise expressly provided herein.

(e) The Borrower and each Guarantor acknowledges and agrees that the agreement
of the Administrative Agent, the Lenders, and the Issuing Banks to grant the
extension with respect to the Specified Events pursuant to and as reflected in
this Eight Amendment, does not and shall not create (nor shall the Borrower or
any Guarantor rely upon the existence of or claim or assert that there exists)
any obligation of the Administrative Agent, the Lenders or the Issuing Banks to
consider or agree to any waiver or any forbearance and, in the event that the
Administrative Agent, the Lenders or the Issuing Banks subsequently agree to
consider any waiver or any forbearance, neither the existence of any prior
forbearance or waiver, nor this Eighth Amendment, nor any other conduct of the
Administrative Agent, the Lenders or the Issuing Banks, or any of them, shall be
of any force or effect on the consideration or decision with respect to any such
requested waiver or forbearance, and neither the Administrative Agent nor any
Lender or Issuing Bank shall have any obligation whatsoever to consider or agree
to forbear or to waive any Default or Event of Default. In addition, none of
(i) the execution and delivery of this Eighth Amendment, (ii) the actions of the
Administrative Agent, the Lenders and the Issuing Banks in obtaining or
analyzing any information from the Borrower or the Guarantors, whether or not
related to consideration of any waiver, modification, forbearance or alteration
of the Credit Agreement, any Default or Event of Default thereunder, or
otherwise, including, without limitation, any discussions or negotiations
(heretofore or, if any, hereafter) between the Administrative Agent, the Lenders
and the Issuing Banks and the Borrower and any Guarantor regarding any potential
waiver, modification, forbearance or amendment related to the Credit Agreement,
(iii) any failure of the Administrative Agent, the Lenders or the Issuing Banks
to enforce any of their rights or exercise any of their remedies under,

 

11



--------------------------------------------------------------------------------

pursuant or with respect to the Credit Agreement, the other Loan Documents or
applicable law, or (iv) any action, inaction, waiver, forbearance, amendment or
other modification of or with respect to the Credit Agreement or the other Loan
Documents, shall, except to the extent otherwise expressly provided herein or
unless evidenced by a subsequent written agreement (and then only to the extent
provided by the express provisions thereof):

(i) constitute a waiver by the Administrative Agent, any Lender or any Issuing
Bank of, or an agreement by the Administrative Agent, any Lender or any Issuing
Bank to forebear from enforcing any of their rights or exercising any of their
remedies with respect to, any Default or Event of Default under the Credit
Agreement or any other Loan Document;

(ii) constitute a waiver by or estoppel of the Administrative Agent, any Lender
or any Issuing Bank as to the satisfaction or lack of satisfaction of any
covenant, term or condition set forth in the Credit Agreement or any other Loan
Document; or

(iii) constitute an amendment to or modification of, or an agreement on the part
of the Administrative Agent, any Lender or any Issuing Bank to enter into any
amendment to or modification of, or an agreement to negotiate or continue to
negotiate with respect to, the Credit Agreement or any other Loan Document or
any amendment of any of the same.

(f) The Borrower and each Guarantor expressly acknowledges and agrees that the
waivers, estoppels and releases in favor of the Administrative Agent, the
Lenders and the Issuing Banks contained in this Eighth Amendment shall not be
construed as an admission of any wrongdoing, liability or culpability on the
part of the Administrative Agent, any Lender or any Issuing Bank, or as an
admission by the Administrative Agent, any Lender or any Issuing Bank of the
existence of any claims by the Borrower or any Guarantor against the
Administrative Agent, any Lender or any Issuing Bank.

(g) The Borrower for itself and on behalf of each of its Subsidiaries (other
than Berry and its Subsidiaries) hereby acknowledges and agrees that during the
Extension Period, it shall fund interest payments on Senior Notes and the Junior
Lien Debt only and exclusively from the RBL Draw Proceeds, and use of funds in
the Controlled Proceeds Accounts for such interest payments is prohibited and
any such use shall constitute an immediate Event of Default.

Section 8. Letters of Credit. Notwithstanding the terms set forth in
Section 2.08 or 6.02 of the Credit Agreement, the Lenders, Issuing Banks,
Borrower and Issuing Bank hereby agree that during the Extension Period (i) the
Issuing Banks shall issue one or more Letters of Credit (or increase any
existing Letters of Credit) on account of the Borrower or any Guarantor from the
date hereof so long as (x) the aggregate principal amount of such Letters of
Credit issued after the Eighth Amendment Effective Date do not exceed the LC
Commitment, (y) on or prior to the issuance of such Letter of Credit, the
Borrower shall have made one or more optional prepayments of the outstanding
Loans in an aggregate principal amount at least equal to 100% of the aggregate
face amount of all Letters of Credit issued (or, in the case of increases, to
the extent increased) since the Eighth Amendment Effective Date (including the
then requested Letter of Credit) plus a prepayment of 5% of the aggregate face
amount of all Letters of Credit issued (or, in the case of increases, to the
extent increased) since the Eighth Amendment Effective Date (including the then
requested Letter of Credit) to the applicable Issuing Bank on account of a
prepayment of interest, fees and expenses in respect of such Letters of Credit,
provided, however, this clause (y) shall not apply to renewals, replacements or
extensions of Letters of Credit that are outstanding as of the Eighth Amendment
Effective Date (except to the extent of increases thereof) and (z) all other
terms and conditions required under the Credit Agreement for the issuance of
such Letter of Credits shall have been

 

12



--------------------------------------------------------------------------------

met other than (A) that the Borrower is unable to make the representation and
warranty under Section 7.04(b) and Section 7.22 of the Credit Agreement,
(B) that the Specified Events may have occurred and are continuing, (C) that the
conditions set forth in Section 6.02(a) or 6.02(b) may not be able to be
satisfied or (D) any other provisions as the Administrative Agent and the
Majority Lenders may waive in its discretion.

Section 9. Conditions Precedent. This Eighth Amendment shall become effective on
the date (such date, the “Eighth Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02 of
the Credit Agreement):

(a) The Borrower and each Guarantor, as applicable, shall have (i) executed an
Account Control Agreement with respect to each deposit account set forth on
Schedule 9.20 other than Excluded Accounts; (ii) transferred all securities,
cash and cash equivalents to such Controlled Proceeds Accounts other than as
permitted under the Eighth Amendment; and (iii) irrevocably directed all
counterparties to any hedge or Swap Agreement (x) to pay all Hedge Termination
Proceeds paid by such counterparty to the Borrower or any Guarantor exclusively
to the Designated Controlled Proceeds Account and (y) to make all other payments
paid by such Lender to the Borrower or any Guarantor under any such hedge or
Swap Agreement exclusively to the Controlled Proceeds Accounts.

(b) The Administrative Agent shall have received (a) all fees and other amounts
incurred prior to the Eighth Amendment Effective Date and all other fees the
Borrower has agreed to pay in connection with this Eighth Amendment,
(b) reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement and (c) a
prepayment of $100,000,000 of the Loans in immediately available funds with cash
constituting RBL Draw Proceeds.

(c) The Administrative Agent shall have received from Lenders constituting the
Majority Lenders and Super-Majority Tier I Lenders, the Borrower and the
Guarantors, counterparts (in such number as may be requested by the
Administrative Agent) of this Eighth Amendment signed on behalf of such Person.

(d) The Berry Twelfth Credit Amendment shall become effective concurrent with
the Effective Date of this Eighth Amendment and all conditions precedent
thereunder shall have been satisfied or waived.

The Administrative Agent’s release of its signature page hereto shall constitute
a declaration that this Eighth Amendment is effective. Such declaration shall be
final, conclusive and binding for all purposes.

Section 10. Miscellaneous.

(a) Confirmation. The provisions of the Credit Agreement, as amended, modified
and supplemented by this Eighth Amendment, shall remain in full force and effect
following the effectiveness of this Eighth Amendment.

(b) Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and the Guarantors hereby (a) acknowledges the terms of this Eighth
Amendment; (b) ratifies and affirms (i) its obligations under, and acknowledges
its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect as expressly amended, modified or supplemented hereby and (ii) that the
Liens created by the Loan Documents to which it is a party are valid and
continuing and secure the Indebtedness in accordance with the terms thereof,
after giving effect to this Eighth Amendment; and (c) represents and warrants to
the Administrative Agent, the Lenders and the Issuing Banks that as of the date
hereof, after giving effect to the terms of this Eighth Amendment:

(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects (except those
which have a materiality qualifier, which shall be true and correct as so
qualified), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date (in each case, except for the representations and warranties set forth in
Section 7.04(b) and Section 7.22 of the Credit Agreement); and

(ii) no Default or Event of Default has occurred and is continuing, other than
Specified Events.

 

13



--------------------------------------------------------------------------------

(c) Loan Document. This Eighth Amendment is a Loan Document.

(d) Counterparts. This Eighth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Eighth Amendment by facsimile transmission or other
electronic delivery shall be effective as delivery of a manually executed
counterpart hereof.

(e) NO ORAL AGREEMENT. THIS EIGHTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS AMONG THE PARTIES.

(f) GOVERNING LAW. THIS EIGHTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

(g) Payment of Expenses. The Borrower hereby ratifies and affirms its
obligations to pay expenses in accordance with Section 12.03 of the Credit
Agreement.

(h) Severability. Any provision of this Eighth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(i) Successors and Assigns. This Eighth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

(j) Acknowledgement of Swap Counterparties. Each Lender that is a counterparty
to any hedge or Swap Agreement with the Borrower or any Guarantor hereby
acknowledges and agrees that it has hereby received notice of the direction of
such Borrower or Guarantor to make all payments made by such counterparty to the
Borrower or Guarantor under such hedge or Swap Agreement exclusively to the
Designated Controlled Proceeds Account and the other Controlled Proceeds
Accounts, as applicable, in accordance with Section 9.20(c) of the Credit
Agreement.

[SIGNATURES BEGIN NEXT PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
duly executed as of the date first written above.

 

BORROWER:     LINN ENERGY, LLC     By:  

/s/ David B. Rottino

    Name:   David B. Rottino     Title:   Executive Vice President, Chief
Financial Officer and Manager

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

GUARANTORS:     LINN ENERGY HOLDINGS, LLC     LINN OPERATING, INC.    
MID-CONTINENT HOLDINGS I, LLC     MID-CONTINENT HOLDINGS II, LLC    
MID-CONTINENT I, LLC     MID-CONTINENT II, LLC     LINN MIDSTREAM, LLC (formerly
Linn Gas Marketing, LLC)     LINN EXPLORATION & PRODUCTION MICHIGAN LLC     LINN
MIDWEST ENERGY LLC     By:  

/s/ David B. Rottino

    Name:   David B. Rottino     Title:   Executive Vice President, Chief
Financial Officer and Manager     LINN EXPLORATION MIDCONTINENT LLC     By:
Mid-Continent Holdings II, LLC, its sole member, as Member/Manager     By:  

/s/ David B. Rottino

    Name:   David B. Rottino     Title:   Executive Vice President, Chief
Financial Officer and Manager

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

LENDERS:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and
a Lender     By:  

/s/ Patrick J. Fults

    Name:   Patrick J. Fults     Title:   Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Leslie P. Vowell

Name:   Leslie P. Vowell Title:   Attorney-in-Fact

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Robert Silverman

Name:   Robert Silverman Title:   Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

CITIBANK, N.A. By:  

/s/ Sugam Mehta

Name:   Sugam Mehta Title:   Managing Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:  

/s/ Kathleen Sweeney

Name:   Kathleen Sweeney Title:   Managing Director By:  

/s/ Pierre-Alain Bennaim

Name:   Pierre-Alain Bennaim Title:   Managing Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ Bryan J. Matthews

Name:   Bryan J. Matthews Title:   Authorized Signatory By:  

/s/ Jeremy Roberts Stern

Name:   Jeremy Roberts Stern Title:   Authorized Signatory

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By:  

/s/ Samira Siskind

Name:   Samira Siskind Title:   Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director By:  

/s/ Kenneth Chin

Name:   Kenneth Chin Title:   Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Terry Donovan

Name:   Terry Donovan Title:   Managing Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

BANK OF MONTREAL By:  

/s/ Stephanie Slavkin

Name:   Stephanie Slavkin Title:   Managing Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY By:  

/s/ E. Lindsay Gordon

Name:   E. Lindsay Gordon Title:   Executive Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A. By:  

/s/ David Helffrich

Name:   David Helffrich Title:   Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Alia Qaddumi

Name:   Alia Qaddumi Title:   Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Laurel Varney

Name   Laurel Varney Title:   Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

DNB CAPITAL LLC By:  

/s/ Byron Cooley

Name:   Byron Cooley Title:   Senior Vice President By:  

/s/ Asulv Tveit

Name:   Asulv Tveit Title:   First Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

ING CAPITAL LLC By:  

/s/ Juli Bieser

Name:   Juli Bieser Title:   Managing Director By:  

/s/ Charles Hall

Name:   Charles Hall Title:   Managing Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Anson Williams

Name:   Anson Williams Title:   Authorized Officer

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

SOCIETE GENERALE By:  

/s/ Max Sonnonstine

Name:   Max Sonnonstine Title:   Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ William S. Krueger

Name:   William S. Krueger Title:   First Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ James P. Cecil

Name:   James P. Cecil Title:   Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

BNP PARIBAS By:  

/s/ Vincent Trapet

Name:   Vincent Trapet Title:   Director By:  

/s/ Sriram Chandrasekaran

Name:   Sriram Chandrasekaran Title:   Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

COMERICA BANK By:  

/s/ David P. Cagle

Name:   David P. Cagle Title:   Senior Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH By:  

/s/ Stuart Murray

Name:   Stuart Murray Title:   Managing Director By:  

/s/ Vikram Nath

Name:   Vikram Nath Title:   Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:  

/s/ Kelly Graham

Name:   Kelly Graham Title:   Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Richard Butler

Name:   Richard Butler Title:   Senior Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK) LLC By:  

/s/ Annie Dorval

Name:   Annie Dorval Title:   Authorized Signatory

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

CITIZENS BANK, N.A. By:  

/s/ David W. Stack

Name:   David W. Stack Title:   Senior Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ Donna DeMagistris

Name:   Donna DeMagistris Title:   Authorized Signatory

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

WHITNEY BANK By:  

/s/ Liana Tchernysheva

Name:   Liana Tchernysheva Title:   Senior Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A. By:  

/s/ Brett P. Stone

Name:   Brett P. Stone Title:   Senior Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By:  

/s/ Margaret Niekrash

Name:   Margaret Niekrash Title:   Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

BP ENERGY COMPANY By:  

/s/ Ryan McGeachie

Name:   Ryan McGeachie Title:   Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

CARGILL, INCORPORATED By:  

/s/ Tyler R Smith

Name:   Tyler R Smith Title:   Authorized Signer

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Andrew Mellgard

Name:   Andrew Mellgard Title:   Authorized Signatory

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

NEXTERA ENERGY POWER MARKETING, LLC By:  

/s/ Craig Shapiro

Name:   Craig Shapiro Title:   Vice President and Managing Director

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS, LLC By:  

/s/ Brian Crimmel

Name:   Brian Crimmel Title:   Authorized Signatory

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Rachel Festervand

Name:   Rachel Festervand Title:   Senior Vice President

 

Signature Page to Eighth Amendment



--------------------------------------------------------------------------------

Schedule 10.02

Specified Events

 

(a) Default under Section 10.01(e) of the Credit Agreement arising from the
inclusion of a going concern qualification or explanatory statement in the
auditors’ report on the consolidated financial statement of the Borrower for the
year ended December 31, 2015, in breach of Section 8.01(a) of the Credit
Agreement;

 

(b) Default under Section 10.01(g) of the Credit Agreement arising from the
default under (a) Section 8.1(e) of that certain Credit Agreement dated as of
November 15, 2010 among Berry, Wells Fargo Bank, N.A., as administrative agent
and the other agents and lenders thereunder (the “Berry Credit Agreement”),
which default resulted from the inclusion of a going concern qualification or
explanatory statement in the auditor’s report on the consolidated financial
statement of Berry for the year ended December 31, 2015, in breach of
Section 6.2(a) of the Berry Credit Agreement and (b) Section 8.1(d) of the Berry
Credit Agreement, which default resulted from Berry’s failure to be in
compliance with Section 7.12 of the Berry Credit Agreement as of March 31, 2016;

 

(c) Default under Section 10.01(g) of the Credit Agreement arising from the
failure of the Borrower and Berry to make certain interest payments on their
unsecured notes;

 

(d) Any cross-defaults that may arise on account of any of the items described
above provided that no event of default is continuing under any document giving
rise to such cross default; and

 

(e) Any failure to provide notice of any of the events described above as
required under the Credit Agreement.